17‐948 
       United States v. Zukerman 
                         UNITED STATES COURT OF APPEALS 

                                    FOR THE SECOND CIRCUIT 

                                       _______________ 

                                August Term, 2017 
                                                 
           (Argued: January 17, 2018                      Decided: July 27, 2018) 
                                                 
                                 Docket No. 17‐948 
                                 _______________ 
                                                 
                           UNITED STATES OF AMERICA, 
                                                 
                                      Appellee, 
                                            
                                       ‐‐ v. ‐‐ 
                                            
                              MORRIS E. ZUKERMAN 
                                                 
                                Defendant‐Appellant. 
                                 _______________ 
        
B e f o r e: 
        
                KATZMANN, Chief Judge, KEARSE and POOLER, Circuit Judges. 
                                            
                                   _______________ 
        
       Defendant‐Appellant Morris Zukerman appeals from a judgment of 
conviction entered on March 21, 2017, in the United States District Court for the 
Southern District of New York (Torres, J.). After pleading guilty to tax evasion 
and to corruptly endeavoring to obstruct and impede the due administration of 
the internal revenue laws in violation of 26 U.S.C. §§ 7201 and 7212(a), Zukerman 
was sentenced to pay restitution of $37 million, serve a 70‐month term of 
imprisonment, and pay a $10 million fine. On appeal, Zukerman contends that 
the fine component of his sentence was procedurally and substantively 
unreasonable. We find that the district court did not err in calculating the fine 
range recommended by the Sentencing Guidelines; that Zukerman was given 
adequate opportunity to inform the district court of his financial condition and 
ability to pay a fine; and that imposing a $10 million fine was within the district 
court’s discretion. Accordingly, the judgment of the district court is AFFIRMED. 
                                  _______________ 

            STANLEY J. OKULA (Karl Metzner, on the brief), Assistant United 
                 States Attorneys, for Joon H. Kim, Acting United States 
                 Attorney for the Southern District of New York, New York, 
                 NY, for Appellee. 
             
            GREGORY G. GARRE (Roman Martinez and Graham E. Phillips, on the 
                 brief), Latham & Watkins LLP, Washington, DC, for Defendant‐
                 Appellant. 

            _______________ 

PER CURIAM:  

      Defendant‐Appellant Morris Zukerman appeals from a judgment of 

conviction entered on March 21, 2017, in the United States District Court for the 

Southern District of New York (Torres, J.). After pleading guilty to tax evasion 

and to corruptly endeavoring to obstruct and impede the due administration of 

the internal revenue laws, Zukerman was sentenced to pay restitution of $37 

million, serve a 70‐month term of imprisonment, and pay a $10 million fine. On 




                                         2 
       
appeal, this case calls on us to determine whether the fine imposed was 

procedurally and substantively unreasonable. It was not. In particular, the 

district court did not err in calculating the fine range recommended by the 

Sentencing Guidelines; Zukerman was given adequate opportunity to inform the 

district court of his financial condition and ability to pay a fine; and the 

imposition of a $10 million fine was within the district court’s discretion. 

Accordingly, the judgment of the district court is AFFIRMED. 

                                          *** 

      Morris Zukerman is the founder of M.E. Zukerman & Co., an investment 

management firm also known as “MEZCO.” In 2007, a MEZCO subsidiary sold 

certain assets for $110 million, at which time Zukerman enacted a scheme to 

avoid paying taxes on the proceeds of that sale, as well as on approximately $12 

million of operating income MEZCO received as a result of its earlier ownership 

of those assets. Zukerman falsified several documents in order to effectuate this 

scheme, which allowed MEZCO to evade over $30 million in taxes. When aspects 

of these transactions were audited by the Internal Revenue Service in 2008, 

Zukerman lied to the tax professionals working for him and fabricated 

documents relating to the transactions, causing several false statements to be 


                                           3 
       
made to the IRS. See In re Grand Jury Subpoena Dated March 2, 2015, 628 F. App’x 

13, 14‐15 (2d Cir. 2015) (rejecting claims of attorney‐client privilege relating to 

those false statements). 

      Separate and apart from those activities, Zukerman engaged in several 

other schemes to avoid paying taxes and to throw the IRS off of his trail. He 

avoided paying over $4.5 million in state taxes related to paintings used to 

decorate his and his families’ living quarters, which were purchased, in part, 

with his ill‐gotten gains from the MEZCO tax evasion. In addition, he provided 

false information in connection with his personal tax returns, as well as those of 

his family members and his household employees, causing each of them to file 

false tax returns over the course of several years. When the personal taxes of both 

Zukerman and his daughter were audited, Zukerman once again provided false 

documentation and representations to the IRS. Finally, Zukerman also failed to 

file several years’ worth of tax returns for the Zukerman Family Trust despite the 

trust’s receipt of significant taxable income.  

      On June 27, 2016, Zukerman pleaded guilty to tax evasion, in violation of 

26 U.S.C. § 7201, and to corruptly endeavoring to obstruct and impede the due 

administration of the internal revenue laws, in violation of 26 U.S.C. § 7212(a). In 


                                           4 
       
addition to requiring that he pay restitution in the amount of $37 million, 

Zukerman’s plea agreement stipulated to a Sentencing Guidelines range of 

between 70 to 87 months’ imprisonment and a fine of between $25,000 to 

$250,000. On March 21, 2017, the district court principally sentenced Zukerman 

to a 70‐month term of imprisonment, ordered $37 million to be paid in 

restitution, and imposed a fine of $10 million. Judgment was entered that same 

day, from which Zukerman appealed.  

      Following oral argument, we subsequently entered a summary order 

pursuant to United States v. Jacobson, 15 F.3d 19 (2d Cir. 1994), remanding this 

matter to the district court for the limited purpose of elaborating on the rationale 

for the fine imposed. United States v. Zukerman, 710 F. App’x 499 (2d Cir. 2018). 

The district court provided such elaboration via a Supplemental Memorandum 

dated May 4, 2018 (“Supp. Mem.”), after which the instant appeal was reinstated. 

We now address Zukerman’s arguments. 

      On appeal, Zukerman contends that the fine component of his sentence 

was procedurally and substantively unreasonable. Because Zukerman did not 

raise any procedural objections below, his procedural arguments are “deemed 

forfeited on appeal unless they meet our standard for plain error.” United States 


                                          5 
       
v. Villafuerte, 502 F.3d 204, 207 (2d Cir. 2007). That standard requires Zukerman to 

“establish (1) error (2) that is plain and (3) affects substantial rights,” only after 

which will we “consider whether to exercise our discretion to correct it, which is 

appropriate only if the error seriously affected the ‘fairness, integrity, or public 

reputation of the judicial proceedings.’” Id. at 209 (quoting United States v. Doe, 

297 F.3d 76, 82 (2d Cir. 2002)). 

      Zukerman’s first procedural argument is that the district court overlooked 

U.S.S.G. § 5E1.2(h) in calculating the Guidelines’ recommended sentencing 

range, which had the effect of doubling the recommended fine. That provision 

states that an earlier version of the Guidelines should be applied “[f]or offenses 

committed prior to November 1, 2015.” Count One of Zukerman’s indictment 

alleges that his corrupt endeavors to obstruct and impede the due administration 

of the internal revenue laws occurred “[f]rom in or about 2007 through in or 

about 2015,” however, and Zukerman averred during his plea allocution that the 

conduct underlying Count One took place “from 2007 through 2015.” Jt. App. 60, 

99. One cannot reasonably interpret “through 2015” to mean only prior to 

November 1, 2015. Moreover, Zukerman’s plea agreement expressly recognized 

the applicability of the Guidelines range of which he now complains. That the 


                                            6 
       
district court did not apply the pre‐November 1, 2015 Guidelines to Zukerman 

was not an error, much less a plain error.  

      Nor is there any merit to Zukerman’s contention that inadequate 

consideration was given to his ability to pay a $10 million fine. As soon as the 

district court set a date for sentencing, it foreshadowed that a major fine was 

possible, requesting information concerning “how fines have been calculated” in 

“cases where you have this degree of violation of law.” Jt. App. 107.  Zukerman 

subsequently submitted an affidavit regarding his financial condition as of 

August 2, 2016, at which time his net‐worth was in the eight‐figure range. 

Zukerman now contends that the affidavit was outdated by time he was 

sentenced in March 2017, but he declined to provide updated information in any 

of several submissions he made to the district court after receiving a revised Pre‐

Sentence Report on November 9, 2016, which incorporated information 

regarding his financial condition from his August 2016 affidavit. His failure to do 

so continued even after the government expressly asserted that he could “pay a 

substantial fine and should be ordered to do so—through a substantial variance 

from the $25,000 to $250,000 Guidelines range” in February 2017. Id. at 322. At his 

sentencing hearing, Zukerman objected neither specifically that he could not 


                                          7 
       
afford to pay the fine imposed, nor more broadly that his financial condition had 

materially changed since the submission of his affidavit. He was afforded ample 

opportunity to attempt to show any limitations on his ability to pay a fine, yet he 

failed to do so. See United States v. Elfgeeh, 515 F.3d 100, 136 (2d Cir. 2008) 

(defendant must be given “at least a minimal opportunity to show that he lacks 

the ability to pay the fine”). Accordingly, it was not plain error for the district 

court to rely on the information that Zukerman himself had provided.1 

      We next address the substantive reasonableness of Zukerman’s fine, which 

we review “under a ‘deferential abuse‐of‐discretion standard,’” United States v. 

Thavaraja, 740 F.3d 253, 258 (2d Cir. 2014) (quoting Gall v. United States, 552 U.S. 

38, 41 (2007)). We “identify[] as substantively unreasonable only those sentences 

that are so shockingly high, shockingly low, or otherwise unsupportable as a 

matter of law that allowing them to stand would damage the administration of 

justice,” recognizing that although we “have a role to play in patrolling the 

boundaries of reasonableness, we do so modestly, not substituting our own 

judgment for that of the district courts.” United States v. Broxmeyer, 699 F.3d 265, 

                                                    

1 Zukerman’s third procedural argument—that the district court’s explanation of his 
       
sentence was inadequate—is moot in light of our Jacobson remand.  

                                                       8 
289 (2d Cir. 2012) (internal quotation marks, citation and alteration omitted). 

Under that lenient standard, Zukerman’s fine is not unreasonable. 

      First, the district court “put significant weight on the nature and 

circumstances of [Zukerman’s] crimes” pursuant to 18 U.S.C. § 3553(a)(1), 

explaining that “[t]ax crimes represent an especially damaging category of 

criminal offenses,” which “strike[] at the foundation of a functioning 

government.” Supp. Mem. at 5; cf. New York ex rel. Cohn v. Graves, 300 U.S. 308, 

313 (1937) (“Enjoyment of the privileges of residence in the state and the 

attendant right to invoke the protection of its laws are inseparable from 

responsibility for sharing the costs of government.”); Compania Gen. de Tabacos de 

Filipinas v. Collector of Internal Revenue, 275 U.S. 87, 100 (1927) (Holmes, J., 

dissenting) (“Taxes are what we pay for civilized society . . . .”). Accordingly, the 

district court expressed deserved opprobrium for Zukerman’s “calculated 

scheme to defraud the government of tens of millions of dollars for the sole 

purpose of increasing his personal wealth,” executed through efforts that 

“spanned fifteen years and involved submitting more than 50 falsified tax forms 

for at least ten different individuals.” Supp. Mem. at 6. 




                                            9 
       
      Zukerman counters that these factors do not support an upward variance 

from the recommended fine range because they were already addressed as part 

of his offense level under the Sentencing Guidelines. But the district court was 

not bound to conclude that the offense level adequately accounted for the 

complexity and scope of Zukerman’s actions. To the contrary, “the historic role 

of sentencing judges,” which “continue[s] to be exercised,” is to consider “the 

judge’s own sense of what is a fair and just sentence under all the 

circumstances.” United States v. Jones, 460 F.3d 191, 195 (2d Cir. 2006). Moreover, 

“a district court’s decision to vary from the Guidelines ‘may attract the greatest 

respect when the sentencing judge finds a particular case outside the heartland to 

which the Commission intends individual Guidelines to apply.’” United States v. 

Cavera, 550 F.3d 180, 192 (2d Cir. 2008) (en banc) (quoting Kimbrough v. United 

States, 552 U.S. 85, 109 (2007)). In particular, the Guidelines related to tax offenses 

“drastically vary as to the recommended sentence based simply on the amount of 

money involved,” such that “a district court may find that even after giving 

weight to the large or small financial impact, there is a wide variety of culpability 

amongst defendants and, as a result, impose different sentences.” Id. Thus 

sentences varying from the Guidelines in tax matters, “if adequately explained, 


                                           10 
       
should be reviewed especially deferentially.” Id. We therefore accede to the 

finding that an above‐Guidelines fine was necessary “to reflect the complexity, 

scope, and extreme nature of [Zukerman’s] criminal activity.” Supp. Mem. at 7; 

cf. Scott A. Schumacher, Sentencing in Tax Cases After Booker: Striking the Right 

Balance Between Uniformity and Discretion, 59 VILL. L. REV. 563, 594 (2014) (noting 

that the Guidelines “provide only a two‐point increase for a sophisticated means 

adjustment,” which “can be cancelled out by an acceptance of responsibility 

adjustment, making the defendant’s culpability and the manner in which the tax 

loss was generated virtually irrelevant”).   

      Second, and again pursuant to 18 U.S.C. § 3553(a)(1), the district court 

concluded that Zukerman’s “history and characteristics also pointed toward a 

substantial above‐Guidelines fine.” Supp. Mem. at 7. This was based upon his 

“history of uncharged criminal conduct” and his “repeated refusal to fess up,” 

despite having “had ample opportunities to come clean,” as weighed against his 

“role in the lives of his friends and family, as well as his philanthropy.” Id. at 8. 

Zukerman does not challenge the district court’s weighing of these factors, nor 

could he. See Broxmeyer, 699 F.3d at 289 (“The particular weight to be afforded 

aggravating and mitigating factors ‘is a matter firmly committed to the discretion 


                                           11 
       
of the sentencing judge’ . . . .” (quoting United States v. Fernandez, 443 F.3d 19, 32 

(2d Cir. 2006)). 

      Third, the district court “put the most weight” on the need for deterrence, 

pursuant to 18 U.S.C. § 3553(a)(2)(B)‐(C). Supp. Mem. at 9. As regards general 

deterrence, Zukerman asserts that his Guidelines‐minimum term of 

imprisonment “is enough to make an example of him to others,” Def. Br. 44, but 

the sentencing judge was by no means bound by such an argument. Instead, the 

district court determined that general deterrence “has a particularly important 

role” here “due to the significant resources required to monitor and prosecute tax 

crimes,” which cost the government hundreds of billions of dollars annually. 

Supp. Mem. at 9. Moreover, the district court explained that enforcement of tax 

laws has “a ‘significant and positive deterrent effect’ on would‐be tax violators” 

because, as compared to most criminals, “tax criminals are more likely to account 

for the size of a fine and the likelihood that it will be imposed” and are therefore 

more likely to eschew criminal conduct if it will be unprofitable. Id. at 10 

(quoting Joshua D. Blank, In Defense of Individual Tax Privacy, 61 EMORY L.J. 265, 

321 (2011), and citing Stephanos Bibas, White‐Collar Plea Bargaining and Sentencing 

After Booker, 47 WM. & MARY L. REV. 721, 749 (2005)). That rationale is eminently 


                                           12 
       
reasonable. Cf. Cavera, 550 F.3d at 196 (“Where the profits to be made from 

violating a law are higher, the penalty needs to be correspondingly higher to 

achieve the same amount of deterrence.”); United States v. Heffernan, 43 F.3d 1144, 

1149 (7th Cir. 1994) (“Considerations of (general) deterrence argue for punishing 

more heavily those offenses that either are lucrative or are difficult to detect and 

punish, since both attributes go to increase the expected benefits of a crime and 

hence the punishment required to deter it.”).  

      Zukerman also summarily argues that it is “obvious” his fine is not 

necessary for purposes of specific deterrence in light of his prison term and the 

“pain and humiliation his prosecution has caused.” Def. Br. 43‐44. Although 

there can be little doubt Zukerman has suffered, we “must give due deference to 

the district court’s decision” that specific deterrence justified an upward variance 

in light of Zukerman’s long‐running tax evasion scheme, Gall, 552 U.S. at 51. “It 

was clear” to the district court “that simply being caught did not deter” 

Zukerman, as his “criminal activities had only grown in size and scope” since 

they first began at the turn of the century. Supp. Mem. at 11. Given that an earlier 

“$233,000 slap‐on‐the‐wrist . . . proved useless in dissuading [Zukerman] from 

evading his taxes” thereafter, the district court was entitled conclude that a 


                                          13 
       
Guidelines‐range fine of up to $250,000 would be similarly inadequate, such that 

“[a] significant penalty was required.” Id. at 11‐12. In light of Zukerman’s 

enormous resources, the district court properly determined that a more onerous 

fine was needed in order to deter future illegal conduct. See infra at 17‐19.2 

      Fourth, the district court recognized that there was some risk of an 

unwarranted sentencing disparity, but it “assigned less weight than it might 

typically have” to this factor because it found “few, if any, defendants” who 

were similarly situated. Id. at 12. Although Zukerman’s fine is certainly an outlier 

as compared to the fines typically imposed in tax cases, his arguments based on 

aggregated sentencing data and vague summaries of other cases are 

unconvincing. The relevant question is not simply whether there are disparities, 

but whether there are “unwarranted sentence disparities” as between Zukerman 

and others “with similar records who have been found guilty of similar 



                                                    

2 The district court noted that a longer incarceral term was not necessary in order to 
specifically deter Zukerman at his sentencing hearing, but it referenced the totality of 
his experience with the criminal justice system—including the fine imposed upon 
him—as necessary to achieving that end. See Special App. 38 (“I do not think that there 
is a need for a term of imprisonment at the higher end of the guidelines range in order 
to achieve the goal of specific deterrence. I have confidence that this experience 
        
throughout this case has gotten that message across loud and clear.”). 

                                                       14 
conduct,” 18 U.S.C. § 3553(a)(6). “The point merits little discussion” because 

Zukerman “failed to provide sufficient information to compel the district court to 

find that these [other defendants] were so similarly situated to himself that any 

disparity in sentence would be unwarranted.” Broxmeyer, 699 F.3d at 296‐97; see 

also United States v. Irving, 554 F.3d 64, 76 (2d Cir. 2009) (“The district court was 

not required to consult . . . statistics. Averages of sentences that provide no 

details underlying the sentences are unreliable to determine unwarranted 

disparity because they do not reflect the enhancements or adjustments for the 

aggravating or mitigating factors that distinguish individual cases.” (internal 

quotation marks and alteration omitted)).3 

                                                     

3 The only tax offender Zukerman discusses with specificity is Robert Pfaff, who was 
sentenced to 97 months’ imprisonment and fined $3 million. As explained by the 
district court, however, there are myriad distinctions between Zukerman and Pfaff: 
(1) Pfaff designed and implemented fraudulent tax shelters on behalf of others but was 
not a direct beneficiary of the tax loss he caused, whereas here the tax loss directly 
benefitted Zukerman and his family; (2) Pfaff was convicted alongside two co‐
defendants, whereas Zukerman was the sole director of the scheme at issue; (3) Pfaff 
had no history of uncharged criminal conduct, whereas Zukerman had been dodging 
taxes for year prior to the conduct for which he was ultimately indicted; and (4) Pfaff 
had lost his entire net worth by time of his sentencing, whereas Zukerman still enjoyed 
a $35 million net worth. But even assuming arguendo that Pfaff and Zukerman were 
similarly situated, the disparity in their sentences points in both directions: Pfaff’s fine 
may have been smaller, but he was also sentenced to an additional 27 months’ 
imprisonment as compared to Zukerman. As a result, we cannot say whose sentence 
         
was more lenient. Cf. United States v. Rinaldi, 461 F.3d 922, 931 (7th Cir. 2006) (affirming 

                                                        15 
      Fifth, the district court “looked to 18 U.S.C. § 3571(d), which permits a 

court to set a fine that is ‘twice the gross loss.’” Supp. Mem. at 14. In light of the 

estimated $45 million tax loss caused by Zukerman, that would allow for a fine 

far larger than that which was actually imposed. The district court also 

considered that Zukerman’s agreed‐upon restitution was $7.5 million lower than 

the estimated tax loss and that several million dollars’ worth of interest would 

have accrued in the years between the beginning of Zukerman’s charged 

criminal conduct and his restitution payment. Taking these disparities into 

account, the district court concluded that a $10 million fine was “sufficient, but 

no greater than necessary,” to comply with the statutorily enumerated factors to 

be considered in imposing a sentence. Id. at 15 (quoting 18 U.S.C. § 3553(a)). We 

infer from the district court’s choice of language—i.e., that it “looked to” this 

factor rather than “putting significant weight” on it—that this was a relatively 

minor aspect of the district court’s analysis. Cf. Novella v. Westchester Cnty., 661 

F.3d 128, 142 (2d Cir. 2011) (“the presumption of consistent usage and 



                                                    

sentence where sentencing judge “chose not to increase [defendant’s] term of 
imprisonment, but opted instead to increase the fine; punishing the perpetrator with a 
        
correlate of his own crime”). 

                                                       16 
meaningful variation, and the textual cannon of expressio unius est exclusio 

alterius” suggest that “the presence of [a phrase] applicable to one [factor] makes 

clear that the [phrase’s] omission” elsewhere “was deliberate”). 

      Although Zukerman now asserts that the district court erred in 

considering the gap between his restitution and the estimated tax loss, as well as 

the absence of interest in calculating the tax loss, he cites no authority for the 

proposition that the district court could not take these factors into account. 

Indeed, these seem pertinent considerations in ensuring that Zukerman would 

not ultimately profit from his tax evasion. See 18 U.S.C. § 3572(a)(5) (“In 

determining whether to impose a fine, and the amount, . . . the court shall 

consider . . . the need to deprive the defendant of illegally obtained gains from 

the offense . . . .”). Regardless, we need not definitively rule on the propriety of 

these considerations because they were referenced in Zukerman’s Pre‐Sentence 

Report, the district court’s adoption of which was unopposed by Zukerman.  

      Sixth, the district court “accorded significant weight to [Zukerman’s] 

income and financial resources, as well as the limited burden of a $10 million 

fine.” Supp. Mem. at 15. Zukerman contends that he is being unfairly punished 

because of his wealth, but 18 U.S.C. § 3572(a) mandates that “[i]n determining 


                                           17 
       
whether to impose a fine,” a sentencing judge “shall consider . . . the defendant’s 

income, earning capacity, and financial resources,” as well as “the burden that 

the fine will impose upon the defendant.” That is in accord with the Sentencing 

Guidelines’ instruction that sentencing judges “shall consider,” among other 

factors, “the defendant’s ability to pay the fine” and “the burden that the fine 

places on the defendant and his dependents.” U.S.S.G. § 5E1.2(d)(2)‐(3).  

      It stands to reason that a defendant’s wealth is relevant in determining 

whether a particular fine will deter illegal conduct. Zukerman implies that 

sentencing judges should consider only whether a defendant is unable to pay a 

given fine, but nothing in the text or history of the Guidelines, let alone common 

sense, suggests that this is meant to be a one‐way ratchet. A fine can only be an 

effective deterrent if it is painful to pay, and whether a given dollar amount hurts 

to cough up depends upon the wealth of the person paying it. Indeed, as noted 

above, a previous “$233,000 slap‐on‐the‐wrist” did not deter Zukerman, with his 

extraordinary resources, from subsequently evading his taxes once again. Supp. 

Mem. at 11. We therefore join our sister Circuits in holding that a defendant’s 

wealth and earning capacity are pertinent considerations in assessing an 

appropriate fine. See United States v. Teel, 691 F.3d 578, 591 (5th Cir. 2012) (“[T]he 


                                          18 
       
court properly utilized its discretion to vary from the Guidelines by taking into 

account [the defendant’s] financial resources when determining the 

appropriately punitive fine in the first instance.”); United States v. Koestner, 628 

F.3d 978, 980 (10th Cir. 2010) (“[T]he amount of the fine was reasonably related 

. . . to Koestner’s ability to pay a fine . . . .”) United States v. Blackwell, 459 F.3d 739, 

771 (6th Cir. 2006) (“[T]he district court committed no error . . . in considering 

Defendant’s ability to pay.”); see also United States v. Adams, 243 F. App’x 249, 250 

(9th Cir. 2007) (“Socioeconomic status is different than financial resources. The 

former has no place in sentencing, but the latter is required by statute.” (internal 

citations omitted)).4 

                                                     

4 We see no inconsistency between our holding and United States v. Mancilla‐Mendez, 191 
F. App’x 273, 274 (5th Cir. 2006), or United States v. Graham, 946 F.2d 19, 22 (4th Cir. 
1991), on which Zukerman relies. “Those cases deal with challenges to upward 
departures, not variances.” Teel, 691 F.3d at 591. The former “‘is a term of art under the 
Guidelines and refers only to non‐Guidelines sentences imposed under the framework 
set out in the Guidelines,’” whereas the latter “refers to a non‐Guidelines sentence 
outside the Guidelines framework.” Pepper v. United States, 562 U.S. 476, 498 n.12 (2011) 
(quoting Irizarry v. United States, 553 U.S. 708, 714 (2008)). “The pertinent question in a 
departure case is whether ‘there exists an aggravating or mitigating circumstance of a 
kind . . . not adequately taken into consideration by the Sentencing Commission in 
formulating the guidelines that should result in a sentence different from that 
described.’” Teel, 691 F.3d at 591 (quoting 18 U.S.C. § 3553(b)). In contrast, we address 
“variances from Guidelines ranges that a district court may find justified under the 
sentencing factors set forth in 18 U.S.C. § 3553(a).” Irizarry, 553 U.S. at 715. The district 
         
court properly recognized that distinction, as it “d[id] not find any grounds warranting 

                                                        19 
      Lastly, the district court “put substantial weight” on the payment of 

restitution by “corporate entities,” as a result of which “only the fine would be 

paid from [Zukerman’s] own pocket.” Supp. Mem. at 15. Zukerman responds 

that restitution was properly paid by MEZCO because it was MEZCO’s tax 

evasion that caused most of the tax losses at issue and, in any event, payments 

made by MEZCO are tantamount to payments made by him. The latter point 

appears to be somewhat disingenuous, as elsewhere Zukerman takes the 

position that he no longer has any interest in MEZCO for purposes of asserting 

that the district court overestimated his net worth. Zukerman cannot have it both 

ways: if he no longer owns MEZCO and believes that its value is not attributable 

to him, it follows that he should not be credited with MEZCO’s restitution 

payments.5 




                                                    

a departure under the guidelines,” but nevertheless found “a variance pursuant to 18 
United States Code § 3553(a) . . . appropriate” in this case.  Special App. 6, 38. 
5 Zukerman informed the district court that he transferred his interest in MEZCO to his 

wife as a result of the publicity surrounding his prosecution. He subsequently argued 
that “Mrs. Zukerman’s assets are not relevant to assessing her husband’s ability to pay,” 
Def. Br. 18‐19 n.3, and that assets “belong[ing] exclusively to Zukerman’s wife” could 
        
not “be fairly considered in assessing Zukerman’s ability to pay,” Def. Reply Br. 16. 

                                                       20 
      Regardless of MEZCO’s current ownership, however, a more fundamental 

principle remains: “Restitution is an effective rehabilitative penalty because it 

forces the defendant to confront, in concrete terms, the harm his actions have 

caused.” Kelly v. Robinson, 479 U.S. 36, 49 n.10 (1986); see also Paroline v. United 

States, 134 S. Ct. 1710, 1726 (2014) (“The primary goal of restitution is remedial or 

compensatory, but it also serves punitive purposes.” (internal citation omitted)). 

The district court was charged with ensuring that Zukerman’s fine should be 

“punitive” when “taken together with other sanctions imposed.” U.S.S.G. 

§ 5E1.2(d). To the extent that the corporate payment of restitution reduced the 

degree to which restitution personally punished Zukerman, which seems likely 

given that it appears he owned only a 50% interest in MEZCO even prior to 

transferring those interests to his wife, it was well within the district court’s 

discretion to counteract that effect by increasing the fine it imposed on him. In 

doing so, it “further[ed] the traditional sentencing goals of rehabilitation and 

deterrence, by forcing [Zukerman] to directly witness the effect[] of [his] crimes.” 

In re Silverman, 616 F.3d 1001, 1009 (9th Cir. 2010); cf. Kokesh v. S.E.C., 137 S. Ct. 

1635, 1643 (2017) (“[A] pecuniary sanction operates as a penalty only if it is 




                                            21 
       
sought ‘for the purpose of punishment, and to deter others from offending in like 

manner’ . . . .” (quoting Huntington v. Attrill, 146 U.S. 657, 668 (1892))). 

      Focusing on each facet of the district court’s reasoning individually, rather 

than their totality, is to miss the forest for the trees. The district court concluded 

that Zukerman, a very wealthy man who has repeatedly and brazenly committed 

sophisticated tax fraud—a rarely caught and more rarely punished offense that 

undercuts the functioning of state and federal governments—ought to pay a fine 

hefty enough to take any financial benefit out of his crimes and to give pause to 

others who might be tempted to commit similar crimes. The district court further 

concluded that the Guidelines range did not encompass a fine necessary to 

accomplish those ends. Instead, the district court calculated the size of the fine 

based, in part, on an estimate of the tax loss Zukerman caused less the amount of 

restitution he had agreed to pay. Zukerman’s fine thus “resulted from the 

reasoned exercise of discretion.” Cavera, 550 F.3d at 193.  Under the “circumspect 

form of review” we apply when the substance of a sentence is challenged, id., we 

need not find a district court’s reasoning compelling in order to affirm, so long as 

“the sentence was reasonable,” Gall, 552 U.S. at 56. Because we find that it was, 

we see no reason to overturn Zukerman’s sentence in any respect. 


                                           22 
       
      For the foregoing reasons, we AFFIRM the judgment of the district court 

and DENY Zukerman’s motion to stay his sentence pending this appeal as moot. 

We have considered all of the defendant’s arguments and find in them no basis 

for vacatur.  




                                       23